 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupreme Equipment & Systems Corporation andSheet Metal Workers' International Association,Local 400, AFL-CIO and Local 400, ProductionWorkers, Party to the ContractNewman's Auto Radiator, Inc. and Sheet MetalWorkers' International Association, Local 400,AFL-CIO and Local 400, Production Workers,Party in Interest, and Local 861, InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, Party inInterestJamaica Spraying Corporation and Sheet MetalWorkers' International Association, Local 400,AFL-CIO and Local 861, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Party to the ContractDessau Brass, Inc. and Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO and Local400, Production Workers, Party in InterestA. G. Sales Company, Inc., and Sheet Metal Work-ers' International Association, Local 400, AFL-CIO and Local 400, Production Workers, Party inInterestYork Metal Products, Inc., and Sheet Metal Workers'International Association, Local 400, AFL-CIOand Local 400, Production Workers, Party inInterestLocal 400, Production Workers; Local 861, Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and SheetMetal Workers International Association, Local400, AFL-CIO and American Machine Products,Inc.; Dessau Brass, Inc.; A. G. Sales Company,Inc.; York Metal Products, Inc.; Newman's AutoRadiator, Inc.; and Flush Metal Partition Corp.,Parties in Interest, and Supreme Equipment &Systems Corporation, Party to the Contract, andJamaica Spraying Corporation, Party to the Con-tract. Cases 29-CA-5261, 29-CA-5263, 29-CA-5264, 29-CA-5269, 29-CA-5271, 29-CA-5273,and 29-CB-2672March 20, 1978DECISION AND ORDERBY MEMBERS PENELLO, MURPHY, ANDTRUESDALEOn November 25, 1977, Administrative Law JudgeThomas R. Wilks issued the attached Decision in thisproceeding. Thereafter, Respondents Supreme235 NLRB No. 37Equipment & Systems Corporation; Local 400 Pro-duction Workers; and Local 861, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, filed exceptions andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondents, A. G. SalesCompany, Inc., Long Island City, New York; DessauBrass, Inc., Long Island City, New York; JamaicaSpraying Corporation, Brooklyn, New York; YorkMetal Products, Inc., Long Island City, New York;Supreme Equipment & Systems Corporation, Brook-lyn, New York; and Heat Transfer, Inc., Brooklyn,New York, their officers, agents, successors, andassigns; and that Respondents Local 400 ProductionWorkers; and Local 861, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, their officers, agents, and representa-tives shall take the action set forth in the saidrecommended Order.I Respondents have excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect. Standard Dry Wall Products, Inc., 91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASETHOMAS R. WILKS, Administrative Law Judge: A hear-ing in this matter was held before me in Brooklyn, NewYork, pursuant to consolidated unfair labor practicecomplaints, issued by the Regional Director for Region 29,as amended at the hearing,' which allege various violationsof Section 8(a)(1), (2), (3), and (5) of the National LaborRelations Act, as amended, by the Respondent Employers,and Section 8(b)(1)(A) and (2) of the Act by the Respon-dent Unions.On October 26, 1976, Sheet Metal Workers' International Association,Local 400, AFL-CIO (herein sometimes called the Charging Party), filedcharges against A. G. Sales Company, Inc. (herein A. G. Sales); Dessau244 SUPREME EQUIPMENT & SYSTEMS CORPORATIONEssentially the case involves the issues of whether thevarious Respondent Employers violated the Act by with-drawing recognition from the Charging Party during theterm of the latest of a long series of collective-bargainingagreements with the Charging Party; by withholdinginformation from the Charging Party necessary for theadministration of the contracts; by concurrently extendingrecognition to the Respondent Unions, and by enteringinto collective-bargaining agreements with the RespondentUnions which contained union-security clauses and dues-checkoff authorizations; by forwarding dues checked offpursuant to the contracts with the Charging Party and dueto the Charging Party, to the Respondent Unions instead;and whether Respondent Unions violated the Act byaccepting recognition, entering' into said contracts, andaccepting dues checked off from employees in the unitswhich had been represented by the Charging Party, alloccurring within the context of an imposition of a trustee-ship upon the Charging Party by its International Union;i.e., Sheet Metal Workers' International Association (here-in sometimes the International).The answers to the complaints and the record evidence,including admissions and stipulations by the parties, justifythe assertion of jurisdiction under current standards of theBoard. All Respondent Employers are incorporated in theState of New York. A. G. Sales, at its place of business inLong Island City, New York, is engaged in the manufac-ture, sale, and distribution of automobile parts. Dessau, atits place of business in Long Island City, New York, isengaged in the import, manufacture, sale, and distributionof brass and copper home accessories. Jamaica at its placeof business in Brooklyn, New York, is engaged in thepainting of fabricated metal parts. Newman at its place ofbusiness in Brooklyn, New York, is engaged in the repair ofautomobile radiators and related services, wherein duringthe year preceding the issuance of complaint it derived agross revenue in excess of $500,000, in the course andconduct of its retail operations. Supreme at its place ofbusiness in Brooklyn, New York, is engaged in themanufacture, sale, and distribution of metal cabinets. Yorkat is place of business in Long Island City, New York, isengaged in the manufacture, sale, and distribution of metalfabrications for the electronic and other industries. AllRespondent Employers each, during a recent annualperiod, directly received products in interstate commercevalued in excess of $50,000. For the reasons set forthbelow, the record supports a finding that RespondentLocal 400, Respondent Local 861., and the Charging Partyare labor organizations within the meaning of the Act.Upon the entire record in this case, from the observationof the witnesses and their demeanor, and after consider-Brass, Inc. (herein Dessau); Jamaica Spraying Corporation (herein Jamai-ca); Newman's Auto Radiator, Inc. (herein Newman); Supreme Equipment& Systems Corporation (herein Supreme); and York Metal Products, Inc.(herein York); Local 400, Production Workers (herein Respondent Local400); and Local 861, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein Respondent Local 861).Complaints were issued by the Regional Director on December 30, 1976,which alleged violations by A. G. Sales of Sec. 8(aXI), (2), and (5) of theAct; by Dessau, York, and Newman of Sec. 8(aX I), (2), and (5) of the Act;by Jamaica of Sec. 8(a)( I) (2), (3), and (5) of the Act; by Supreme of Sec.8(aXI), (2). and (3) of the Act; by Respondents Local 400 and Local 861 ofSec. 8(b)(1)(A) and (2) of the Act. At the hearing, the complaint wasation of the briefs and the oral arguments, I make thefollowing:FINDINGS AND CONCLUSIONSI. THE FACTSThe Charging Party has represented employees of thevarious Respondent Employers, as well as employees ofemployers not involved herein, for a period of time inexcess of 20 years, during which it has also maintainedsuccessive collective-bargaining agreements with each suchEmployer. The chief representative for the Charging Partyduring this period of time was, until his resignation on orabout July 26, 1976, Louis Commarato, who served as itspresident and business manager. It is Commarato's testi-mony that up to the moment of his resignation, he servicedthe collective-bargaining agreements between the ChargingParty and the Respondent Employers; thus, he revealedthat the Charging Party was a functioning labor organiza-tion within the meaning of the Act, at least up to that pointin time.Commarato's testimony also revealed that RespondentLocal 400 commenced its existence in the winter of 1975.Commarato served as its acting president and negotiatedcollective-bargaining agreements on its behalf with em-ployers not involved herein prior to its formal "organiza-tion" in January 1976. Commarato was elected president ofRespondent Local 400 in June 1976. Commarato served instill another capacity as "acting" secretary-treasurer ofLocal 861 from 1974. Respondent Local 400 and Respon-dent Local 861 shared one other common officer, SalPersico, and also shared common offices (herein theBroadway office) with the Charging Party until August1976.Prior to May 12, 1976, a dispute arose between theCharging Party's International Union and Commaratowith respect to certain financial matters. On May 12, 1976,Edward J. Carlough, president of the International Union,appointed Daniel G. Pasquinucci as trustee of the Charg-ing Party. Commarato resisted that action and deniedPasquinucci access to the Broadway office and to therecords located there. The Charging Party resorted to theUnited States District Court for the Southern District ofNew York for enforcement of the trusteeship, which wasactively opposed by Commarato. However, the courtissued its decision on July 21, 1976, which was favorable tothe Charging Party, and by Order dated August 2, 1976,enjoined Commarato from, inter alia, resisting the trustee-ship and from refusing to vacate the Broadway office andrefusing to turn over all moneys, books, records, andamended to allege an additional violation by A. G. Sales of Sec. 8(aX3) ofthe Act, and a concomitant additional violation of Sec. 8(bX IXA) and (2) ofthe Act. Allegations in Case 29-CB-2672 regarding Amencan MachineProducts, Inc.. and Flush Metal Partition Corp.. were withdrawn at thehearing. An order consolidating cases was issued by the Regional Directoron June 13, 1977. A hearing was held on June 15, 16, and 17, 1977. Allparties except Dessau Brass, Inc.. made appearances, although not all choseto fully participate. Robert Dessau, president of Dessau Brass, Inc., wascalled to testify by the General Counsel. Bnefs were filed by the GeneralCounsel, the Charging Party, York, Respondent Local 400 and RespondentLocal 861 on or shortly before September 19, 1977.245 DECISIONS OF NATIONAL LABOR RELATIONS BOARDproperty of the Charging Party to Pasquinucci. Thereafter,on August 3, 1976, Pasquinucci obtained from Commaratoall books and records which Commarato testified hereinwere not "unavailable."2The Respondent Employers' records, e.g., copies ofcollective-bargaining agreements, names of employers,names and addresses of employees covered by the separatecontracts, were not included within those records. A reviewof the accounts receivable by Pasquinucci's attorneydisclosed the names of some of the Respondent Employers.The names of the other Respondent Employers undercontract with the Charging Party were revealed uponfurther investigation by Pasquinucci and organizers as-signed to him by the International Union. Pasquinuccitestified that it is the normal practice for local unions toforward copies of all collective-bargaining agreements tothe Washington, D.C., headquarters and that he did notpersonally check the Washington, D.C., files, but reliedinstead on a list of names of employers under contractforwarded to him from the International. That list, hetestified, did not disclose the names of the RespondentEmployers.Pasquinucci testified that after the initial discovery thatcontracts were in existence in addition to those revealed byCommarato's disclosure, he instructed clerical employeeAlan Elnich to forward, by mail, copies of an unaddressedletter to these employers including therein RespondentsDessau, Jamaica, Supreme, and York. The letter an-nounced the imposition of a trusteeship, the new address ofthe Charging Party (herein called the 15th Street office)and also requested that "all dues checkoff, initiation feesand assessments" should be sent to the 15th Street officeand further stated:Please be advised that you should deal with no one butme, or individuals who can prove authorization fromme. Should you have any questions concerning theabove please contact me at [telephone number recitedtherein ].The letter was signed by Pasquinucci, and dated August 7,1976.Elnich testified that he typed the letter and madephotocopies, addressed each envelope, inserted into eachphotocopies and deposited each envelope in the mail on orabout August 11, 1976, and that none was returned by theU.S. postal service.Commarato testified that he received telephone callsfrom representatives of all Respondent Employers with theexception of Respondent Dessau, concerning Pasquinucci'sletter and that he told them to ignore the letter, that it didnot apply to them and that "it would be worked out." Heconfirmed these calls by correspondence. Commaratotestified that he did so because he was hopeful ofnegotiating a settlement with the International Unionwhereby the International might cede jurisdiction ofcertain shops to various other local unions. No suchsettlement was ever effectuated. Commarato also testifiedthat he forwarded correspondence to several Respondent2 Which he defined, in part, as being stored in the trunk of anautomobile.Employers advising them to ignore Pasquinucci's corre-spondence and that he did so because of a clerical error,i.e., he was unaware that they were included in a list ofemployers not involved herein, and he was also unawarethat Respondent Employers continued to forward checked-off dues to the Respondent Union at the Broadway officeuntil he was served with a subpena in this proceeding.These receipts were never returned.Respondent A. G. Sales Company, Inc.The Charging Party and Respondent A. G. Sales Compa-ny, Inc., had entered into its most recent collective-bar-gaining agreement on January 1, 1974, which was effectivefrom that date until December 31, 1976. It is automaticallyrenewable in the absence of a notice to modify or terminateto be received no less than 60 days prior to the expirationdate. No such notice was ever effectuated.Edward Gross, vice president and acting president of theRespondent Employer, admittedly received a letter datedSeptember 22, 1976, on or about that date from Edward J.Carlough, president of the Sheet Metal Workers Interna-tional Association. The letter served as a covering letter foran unaddressed letter dated September 10, 1976, which thewriter identified as one he had sent to all employers undercontract with the Charging Party. The September 10 letteradvised of the imposition of the trusteeship and the courtorder and, inter alia, requested that dues checked offpursuant to the collective-bargaining agreement with theCharging Party be forwarded to the 15th Street officepayable to trustee Pasquinucci. The letter further requestedthat the trustee be provided with the names and addressesof employees covered by that collective-bargaining agree-ment. It advised communication with Pasquinucci in theevent the addressee had any questions. The letter clearlyset forth that the Charging Party intended to continue in itsrole as exclusive bargaining agent for employees of theaddressee covered by the collective-bargaining agreement.Gross admittedly disregarded these communications,provided no information to Pasquinucci, and continued toforward checked-off dues to the Broadway office. Hetestified that the letters "meant nothing" to him but that hewas aware that something more than a "change of name"was involved, i.e., "some kind of a dispute," but that hecontinued with "the same procedure." Sometime afterOctober 31, 1976, he received a letter dated October 28,1976, signed by "Louis Commarato, President Local 400Production Workers," on the letterhead of RespondentLocal 400 wherein Respondent Local 400 claimed torepresent a majority of the employees of Respondent A. G.Sales Company, Inc., and further requested negotiationsfor a collective-bargaining agreement.Gross testified that Commarato's associate, Silverstein,met with his employees, but not in his presence. Grossthereafter negotiated with Respondent Local 400 andexecuted a contract sometime between December 10, 1976,and January 10, 1977, which became effective on January1, 1977. The agreement contained a union-security clauseand a dues-checkoff clause. Gross testified that he had no246 SUPREME EQUIPMENT & SYSTEMS CORPORATIONcontact with the Charging Party during the period of timeinvolved herein except for the letters from Carlough. Hetestified that he understood that Respondent had obtained"some cards" prior to the execution of the contract withRespondent Local 400 but that none were shown to him.However, on some unspecified date he did receive newdues-checkoff cards signed by his employees which wereplaced in the employees' personnel files. Since August 1976all dues have been forwarded to Commarato, president ofRespondent Union Local 400.Ernest Miller, an organizer for the International, testifiedthat he and fellow organizer Jaworski visited with Gross, atthe plant on September 22, 1976, where they advised Grossof the trusteeship, and the court order and inquiredwhether he had a contract with the Charging Party towhich Gross responded with a request for a written letterfrom the International. Miller further testified that he andJaworski also visited the shop area and talked to the shopsteward, but did not return thereafter. Based upon thedemeanor of the witnesses I credit Miller's more detailedand assured testimony in contrast with Gross' hesitant,uncertain, and vague recollection.Respondent Dessau Brass, Inc.The most recent collective-bargaining agreement of a 10-year bargaining relationship between Dessau Brass, Inc.,and the Charging Party was executed on July 1, 1974, andeffective from that date until July I, 1977.No testimony was offered to rebut the inference ofreceipt of Pasquinucci's letter dated August 7 and mailedby Elnich on August 7 to Respondent Dessau Brass, Inc. Itherefore conclude that delivery was effectuated.3Organizer Hinkle and Gregg who had been assigned byCarlough to assist Pasquinucci testified credibly andwithout contradiction, that they visited Robert Dessau,president of Dessau Brass, Inc., on September 16, 1976, atthe plant, advised him of the trusteeship, and requested acopy of the collective-bargaining agreement, and that inresponse Dessau refused to show them a copy of thecontract but did show them a copy of Carlough's letter ofSeptember 10 which he had received, the contents of whichwe have described above. Dessau explained to them that hewas "in the middle" and did not want to "make waves." Hewas requested to forward all dues checked off pursuant tothe dues checkoff clause of his contract with the ChargingParty to the 15th Street office. Thereafter Dessau took theorganizers on a tour of his plant.Dessau testified and admitted that he has continued tosend the dues to Commarato, i.e., Respondent Local 400,at the Broadway office. Dessau has entered into nocontract with either Respondent Local Union but haswithdrawn recognition from the Charging Party, refused tosupply it with information necessary for administration ofits contract and for bargaining, and has forwarded dueschecked off pursuant to its contract with the ChargingParty to Respondent Local 400.3 S. Frederick Sansone Co., 127 NLRB 1301 (1960), Thiele TanningCompany, 128 NLRB 19 (1960); see also 1, Jones on Evidence, 5th ed. i 60,and Federal Rules of Evidence for United States and Magistrates, Rule 301.Respondent Jamaica Spraying CorporationThe Charging Party and Jamaica Spraying Corporationexecuted their most recent collective-bargaining agreementon August 30, 1973, which on its face was effective until theexpiration date of February 14, 1976. It also contains a 1-year automatic renewal clause in the absence of notice tothe contrary. No notice was given. Accordingly, a contractwas in existence for a term of I year from February 14,1976. Nicholas Dolce, president of Jamaica SprayingCorporation, testified that he had received a letter in thesummer of 1976 advising him that "the Local has beenchanged to [Local] 861." He did not identify the writer nordid he produce the letter. He conceded that he did receivethe August 7 letter from Pasquinucci which was mailed onAugust 11, 1976. He further testified that on or aboutAugust 1, 1976, Respondent Local 861 requested recogni-tion and negotiations for a contract, and without havingbeen offered any evidence of its majority status he and hispartner recognized, bargained with, and on or aboutSeptember 1, 1976, executed a collective-bargaining agree-ment with Respondent Local 861, which on its face iseffective from February 15, 1976, until September 14, 1979.That contract contains a union-security clause and a dues-checkoff provision. Dues were checked off and remitted toRespondent Local 861 since September 1976.It is the uncontradicted credible testimony of organizersGregg and Hinkle that they visited with Dolce on Septem-ber 24, 1976, informed him of the trusteeship and courtorder, and requested a copy of his collective-bargainingagreement with the Charging Party and that Dolce res-ponded by telling them that he had just negotiated a newcontract with Commarato but that he had no copy withinhis possession at that time.Respondent Newman's Auto Radiator, Inc. (HeatTransfer, Inc.)A contract was executed by the Charging Party andNewman's Auto Radiator, Inc., on February 26, 1973,effective until February 15, 1976. The agreement wassimilarly automatically renewable. On June 16, 1975, theCharging Party entered into an agreement with HeatTransfer Inc., as successor to Newman's Auto Radiator,Inc., which renewed the aforesaid contract with somemodification and with a new expiration date of February15, 1977.4On October 5, 1976, organizers Jaworski and Hinkleconfronted Marvin Newman, the owner and president ofthe Respondent Employer at the plant, and informed himof the trusteeship and court order. Newman responded thathe had received Carlough's letter but that he was "in themiddle" and did not wish to "ruffle Mr. Louis Commara-to's feathers." Newman accordingly did not comply withthe request of the Charging Party for information. Thedues deducted pursuant to the contract with the ChargingParty through September 1976 were sent to RespondentLocal 400. Thereafter Newman received a letter from theCharging Party requesting that the dues checked off be sent4 At the hearing the parties stipulated to amend the pleadings bysubstituting the name "Heat Transfer, Inc." for "Newman's Auto Radiator,Inc." as the correct name of the Respondent Employer.247 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the 15th Street office. Newman admittedly did notcomply.By letter dated August 13, 1976, Respondent UnionLocal 400, by its president, Louis Commarato, directedNewman to disregard the Charging Party's letter request-ing him to forward dues to a new address and to continuesending dues to the Broadway office where it stated "Local400" was still located. The letterhead was however Respon-dent Union Local 400's letterhead, not that of the ChargingParty.On February 22, 1977, Respondent Union Local 400, byletter signed by its president, Louis Commarato, claimedmajority status and requested negotiations for a collective-bargaining agreement. On February 25, 1977, Commaratofollowed with a letter setting forth his bargaining demands.Newman testified that having received the above corre-spondence and having been advised of the trusteeship by aletter he received in September from the Charging Party, heconsulted with his attorney and proceeded to deposit thedues checked off in an escrow account pending a resolutionby the Board. He has not responded to Commarato'sletters. The contract with the Charging Party was automati-cally renewable in the absence of notice to the contrary.No such notice was forwarded to Newman. Thus, Newmanhas refused to recognize the Charging Party and refused itsrequest for information.Respondent York Metal Products, Inc.The most recent collective-bargaining agreement be-tween the Charging Party and Respondent York MetalProducts, Inc., is effective from September 4, 1974, untilNovember 2, 1977. Alvin Bisnoff, president of the Respon-dent Employer and its bargaining representative, testifiedthat on August 12, 1976, he obtained receipt of Pasquinuc-ci's letter dated August 7, by hand delivery from theCharging Party International Union organizer, CamilloBombardiere, upon the latter's visit to the shop. Bombardi-ere testified credibly and without contradiction that Bis-noff refused to supply him with a copy of the collective-bargaining agreement and, when asked if he were aware ofthe trusteeship, responded "why weren't the men told," and"I don't know what's going on." Bombardiere then present-ed Bisnoff with a copy of the court order for his inspection.Bisnoff told Bombardiere that he had had many years ofassociation with Commarato and that he wanted to"check" with Commarato.Bisnoff admitted that he subsequently received Car-lough's letter of September 10, 1976, and that he wasvisited by Hinkle and Gregg at or about the time hereceived Carlough's letter. Hinkle and Gregg crediblytestified that they met with Bisnoff on September 16 at theplant and provided Bisnoff with a copy of the court orderfor his perusal, and that their request for a copy of thecollective-bargaining agreement was rejected.Bisnoff testified that he contacted Commarato who toldhim that "there was a dispute between two factions of theUnion or the Unions and that this didn't affect me and topay no attention to that visit [of Charging Party representa-tives] in regard to any instructions." Bisnoff testified thathe received a letter from Commarato confirming thatconversation. However, the letter he identified (York Exh.2) was a letter dated August 13, 1976, signed by "LouisCommarato, president," on Respondent Local 400's letter-head which advised him to:...disregard the letter you have received advisingyou that Local 400 has been relocated. The person whosent that letter has no authority for doing so as far asLocal 400 is concerned. We are still located at 1435Broadway, New York, N.Y. 10010.Please continue making your payments for dues,initiation fees and out-of-work dues to this office as youhave been doing.Bisnoff admittedly continued to forward dues checkedoff to the Broadway address to Respondent Local 400 fromAugust 1976 through October 1976. On October 26, 1976,he was advised of the filing of an unfair labor practicecharge and thereafter he has suspended transmittal of anydues. Respondent York has admittedly refused to complywith requests for information by the Charging Party andwithheld recognition of the Charging Party. Bisnoff testi-fied that in the spring of 1976, probably in May, Respon-dent Local 400 provided him with a new "set" of dues-checkoff authorizations executed by his employees. He didnot specify the names of employees who signed these cardsnor how many were executed, nor the date of execution.They were not offered into evidence. There is no evidencethat he was offered any written authorization of employeesindicating Respondent Union Local 400's status as exclu-sive bargaining agent.Respondent Supreme Equipment & SystemsCorporationThe Charging Party and Respondent Supreme Equip-ment & Systems Corporation have maintained a collective-bargaining relationship for about 20 years. The latestcontract is effective from September 14, 1973, to September14, 1976, and contains an automatic renewal clause.Personnel Director Robert DiSalvio testified that allRespondent Supreme's correspondence concerning laborrelations is normally forwarded to him in light of hisresponsibility for labor relations. He denied receipt ofPasquinucci's August 7 letter thus raising an issue of fact asto the receipt of such letter. Louis Commarato, however,initially testified with a high degree of specificity andcertainty with respect to a conversation he had withDiSalvio wherein DiSalvio discussed the receipt of thatletter and its import. Commarato, as we have already seen,told Bisnoff, as he told other Respondent Employers, todisregard the letter. After a substantial recess, on furtherexamination, Commarato appeared less certain of thatconversation. I am convinced that Commarato did indeedhave such conversation and that DiSalvio's testimony isnot accurate. Accordingly, I find that Respondent Supremedid in fact receive the August 7 letter sent by Pasquinuccisometime shortly after August 11, 1976, the day it wasmailed.DiSalvio testified that by letter dated June 30, 1976,Respondent Local 400 demanded recognition as bargain-ing agent for the unit of employees covered by Respondent248 SUPREME EQUIPMENT & SYSTEMS CORPORATIONSupreme's collective-bargaining agreement with the Charg-ing Party. Negotiations commenced "sometime" in August.DiSalvio testified that some cards were presented to himprior to negotiations. He could not recall when these cardswere presented but they were dated June 29, 1976. Heidentified a dues-checkoff authorization card as the type ofcard given to him. The card did not authorize RespondentUnion Local 400 as exclusive bargaining agent. Whenasked if any other cards were given to him he responded, "Iwas not, not for my possession, no." He testified that"other cards" were "shown" to him at that time. Hetestified that, prior to the receipt of the June 30 demand forrecognition, he had had a conversation with Commaratowherein he was told that the Charging Party's charter was"revised or changed," but he could not recall the wordsused.5As to the "other cards" that were shown to him hedid not count them, nor did he describe them, nor did hetestify that he read them. He testified that they "seemed tobe the same number of cards I had in my possession forcheckoff." He then testified that he received 166 checkoffauthorization cards for all 166 employees. He testified tono attempt to verify the signatures thereon.DiSalvio testified that Respondent Supreme continued toapply the terms of its collective-bargaining agreement withthe Charging Party until the expiration date. He alsotestified that he had received no notice of a desire tomodify or terminate that contract but that he had had nocontact with any representative of the Charging Party.According to DiSalvio, a contract between RespondentUnion Local 400 was agreed to on some date in Septemberprior to September 14, 1976. It was executed on September23, 1976, and effective on the same date, and contained aunion-security clause and dues-checkoff clause.Respondent Supreme had forwarded checked-off dueson July 27 and August 31, 1976, to Respondent UnionLocal 400, and continued thereafter to forward them to thesame addressee.On or about September 24, 1976, DiSalvio received acopy of the September 10 letter from Carlough notifyingthe addressee of the trusteeship, and requesting informa-tion. DiSalvio denied that any representatives of theCharging Party personally contacted him. OrganizersGregg and Hinkle testified that they visited the Respon-dent's place of business, talked with General ManagerPoser who thereafter summoned DiSalvio who in turn wasrequested to produce a contract after being advised of thetrusteeship. Poser, who was present at the hearing, did nottestify. Based upon my observation of the witnesses, Icredit the detailed, assured, responsive testimony of Greggand Hinkle as against DiSalvio who appeared to lackcertainty, and who tended to be vague, generalized, andinconsistent with prior affidavit testimony.Thus, Respondent Supreme has withdrawn recognitionof the Charging Party and refused to acquiesce in itsrequest for information, but rather has extended recogni-tion to the Respondent Union Local 400, and entered intoa contractual relationship with it.5 In his affidavit he used the words "disaffiliating." His affidavitcontained other discrepancies with his testimony, e.g., the sequence ofevents leading to the receipt of cards, and the identity of the Union to which11. ANALYSISRespondent York in oral argument and in brief hastaken the position that it has acted in good faith inmaintaining a collective-bargaining relationship with LouisCommarato which has exceeded 20 years, and in ignoringthe requests of strangers to this relationship. It argues that,despite receipt of letters from Pasquinucci and Carloughand visits by organizers of the Sheet Metal WorkersInternational Union, the Charging Party never presentedthe Employer with any evidence that it represented themajority of the unit employees, and thus having beenconfronted with a demand from Commarato to bargainwith Respondent Local 400, and his assurances that thesestrangers had no authority, the Employer was possessed ofsufficient good-faith doubt to overcome any presumptionof majority status enjoyed by the Charging Party. Respon-dent also points to the inactivity of Charging Partyparticularly with respect to communications with Respon-dent's employees. Respondent York cites Taft Broadcast-ing, WDAF-TV, AM-FM, 201 NLRB 801 (1973), assupport for its position that the totality of circumstancesjustified a good-faith doubt that the Charging Partycontinued to be the majority representative of its employ-ees. In oral argument at the hearing, Respondent York alsocontended that the proper forum for resolution of theissues in this case were either enforcement of the court'sorder via contempt proceedings, or arbitration through thegrievance and arbitration clause of the collective-bargain-ing agreement between the Charging Party and Respon-dent York, or an election to determine the desires of theemployees as to which union should represent them.Respondent Newman and Supreme take a position inthat they have acted innocently, in good faith, and that thematter involves a dispute between two unions. The balanceof remaining Respondent Employers remain silent.The Respondent Unions take the position that theCharging Party as a labor organization became defunct asearly as May 1976, that it was rejected by its members, thatRespondent Unions demonstrated evidence of majoritystatus to the Respondent Employers, and that the Board isan inappropriate forum to remedy a breach of the courtorder enforcing the trusteeship, or to collect dues.The General Counsel and the Charging Party premisetheir positions on a very simple foundation, i.e., Respon-dent Employers withdrew recognition from one labororganization during the term of a valid collective-bargain-ing agreement and tendered it to Respondent Unions notonly in the face of an irrebuttable presumption of majoritystatus which is coterminus with the life of the contract, butalso in the face of a failure of any circumstances whichcould give rise to a reasonable doubt of majority statusfollowing the expiration of the contracts. They also arguethat the good faith of the Respondent Employers is in noway mitigating. They argue that this case does not involvean internal union dispute, nor does the evidence demon-strate that the Charging Party was ever defunct, nor doesthis case involve a disaffiliation of one union, or ahe forwarded checked off dues in July and August 1976. His affidavit alsostates that the checkoff cards were the only cards "presented" to him.249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuccessor union, but rather what is involved is the resigna-tion of a union official of long standing from the ChargingParty and his subsequent attempt to transfer to otherpreexisting labor organizations of which he was also anofficial, units of employees under contract to the ChargingParty.In support of their position the General Counsel andCharging Party cite the Board's decision in SouthernOregon Log Scaling and Grading Bureau, 223 NLRB 430,433 (1976). In that case the employer and union wereparties to successive collective-bargaining agreements, themost current of which was then 4-1/2 months in advance ofthe expiration date. At that point the employer accordedrecognition to a purported successor union which hadallegedly disaffiliated from the incumbent union. TheBoard found that the incumbent union was entitled torecognition by virtue of its contract during the period inwhich the contract was a bar to a redetermination of itsbargaining status.6The Board found that the purporteddisaffiliation did not create a schism that would warrant anelection in contractual midterm.7Further, the Board foundthat the incumbent had not become defunct. Inasmuch asthe Board found defective the attempt at disaffiliation bycertain officers and members of the local chapter of theincumbent union, and further that the recognized represen-tative remained in existence and opposed any substitutionof representative, it concluded that since no question ofrepresentation could have been raised at contractualmidterm, the employer violated Section 8(a)(5) and (1) ofthe Act by withdrawing recognition from the incumbentunion, and violated Section 8(a)(2) and (I) of the Act byextending recognition and the unlawful assistance to thenew labor organization. It found that the employer's good-faith belief that it was obliged to recognize the neworganization as a successor was no defense. Inasmuch asthe newly recognized union was unlawfully assisted and thecontract with it contained a union-security clause, it alsofound that the employer violated Section 8(a)(3) and (1) ofthe Act. Concomitantly, it found that the so-called succes-sor union violated Section 8(b)(1)(A) by accepting recogni-tion and Section 8(b)(2) and (I)(A) by entering into acontract containing a union-security clause.In the instant case there admittedly had been no attemptto disaffiliate. Commarato with at least one other officersimply resigned as an officer of the Charging Party whenhis efforts to oppose a trusteeship failed. Up to that time headmittedly serviced all contracts of the Charging Partywith the Respondent Employers as an officer of theCharging Party. Clearly the Charging Party had notbecome defunct up to that time and opposed any substitu-tion of representative. Thereafter, it continued to servicecontracts with other employers not involved herein andattempted to service any contracts that it discovered buts Citing Shamrock Dairy, Inc., et al., 119 NLRB 998 (1957); and HextonFurniture Company, I II NLRB 342 (1955).Citing Hershey Chocolate Corporation, 121 NLRB 901 (1958).s Pioneer Inn Associates, d/b/a Pioneer Inn and Pioneer Inn Casino, 228NLRB 1263 (1977).9 Cf. Sahara-Tahoe Corporation, d/b/a Sahara-Tahoe Hotel, 229 NLRB1094 (1977), wherein the Board rejected inactivity of the incumbent as afactor relied on for withdrawal of recognition.'O See also Finally, Inc., d/b/a Palace Club, 229 NLRB 1128 (1977);Guerdon Industries, Inc., Armor Mobile Homes Division, 218 NLRB 658which were not disclosed by the former leadership of theLocal. The Board has recently observed:...it is clear that to preserve the viability of itsagreement for contract bar purposes, a recognizedunion need only show that it is willing to represent thecovered employees at the time its status is called intoquestion.8And further stated that there is a:... long established Board presumption of theunion's majority status during the term of the contract,irrespective of the degree to which the union may ormay not have been deficient in the administration ofthat agreement.Under the circumstances of this case, I agree with theGeneral Counsel and Charging Party that the incumbentunion did not become defunct, nor did its inactivity underthe circumstances herein warrant an inference that itsmajority status arising from the existence of a validcollective-bargaining agreement had become dissipated.9With respect to the withdrawal of recognition followingthe expiration date of a valid contract, the Board reviewedthe criteria necessary to justify such action in Bartenders,Hotel, Motel and Restaurant Employers Bargaining Associa-tion of Pocatello, Idaho, et al., 213 NLRB 651 (1974), andreaffirmed the principles of Terrell Machine Company, 173NLRB 1480 (1969), enfd. 427 F.2d 1088 (C.A. 4, 1970). TheBoard stated again that the presumption of the majoritystatus of an incumbent union arising from a valid collec-tive-bargaining agreement may be rebutted after theexpiration of that agreement upon a demonstration that theincumbent either has in fact lost its majority status, or thatthe employer has reasonable cause to doubt a continuationof majority status?0Respondent York's reliance upon Taft Broadcasting,supra, is misplaced. In that case the contract had expired,and in addition to the incumbent's inactivity of severalyears duration the employer therein relied on directevidence of employee renunciation of the incumbentunion." Respondent York had received no such communi-cation from the unit employees. It did receive, as itsPresident Bisnoff vaguely testified, some dues-checkoffcards for Respondent Union Local 400 about 6 monthsprior to the expiration of the contract. This is not probativeof the desires of the majority of unit employees either thenwhen the Charging Party enjoyed an irrebuttable presump-tion of majority status or later when a question ofrepresentation could have been raised. The only otherevidence that Respondent York relied on to support itscontention that a reasonable doubt was raised concerning(1975); Automated Business Systems, etc., 205 NLRB 532 (1973); CelaneseCorporation ofAmerica, 95 NLRB 664 (1951)." In Southern Oregon Log Scaling, supra at 433, the Board distinguishedEnvironmental Control Systems, a Division of the Pall Corporation, 190 NLRB594 (1971); and American Cystoscope Makers, Inc., 190 NLRB 590 (1971), inthat in American Cystoscope, disaffiliation occurred after the expiration ofthe contract and before recognition by the successor which demonstratedevidence of its majority status. In Pall, where the events occurred during theterm of the contract, the predecessor was found to be defunct.250 SUPREME EQUIPMENT & SYSTEMS CORPORATIONthe incumbent's majority status were the naked assertionsof Commarato and the imposition of a trusteeship. Bisnofftestified that Commarato alluded to a dispute between"two factions of the Unions." In essence, Bisnoff decidedthat the trusteeship as an internal union dispute justified aconclusion that the Charging Party was no longer support-ed by his employees. However, the Board has stated"trusteeship is an internal union matter and is not proba-tive of whether or not the union represented a majority ofRespondent's employees." 12 I therefore conclude thatRespondent York had no basis to doubt the continuedmajority status of the Charging Party during the term ofthe contract or thereafter, but rather was obliged to extendexclusive recognition to the Charging Party, to comply withits contract with the Charging Party, and to provide it withthe information requested.With respect to Respondent A. G. Sales whose contractwith the Charging Party had an anniversary date ofDecember 31, 1976, it was faced with a demand forrecognition by Respondent Union Local 400 at some datewithin 60 days prior to the expiration date of the contract;and within that same period recognized and negotiated acontract with Respondent Union Local 400. During thistime no question of representation could have beenraised.13Respondent A. G. Sales was not presented withany evidence that its employees authorized RespondentLocal 400 to represent them prior to the execution of thecontract with Respondent Local 400. At some pointthereafter, some dues-checkoff authorization cards weregiven to it, but having occurred after the act of assistanceto Respondent Local 400 via recognition they cannot beconstrued as probative evidence of the employees' desiresassuming that a dues-checkoff authorization is equivalentto an authorization for representation.14In any event, it isunknown how many cards were executed and when theywere executed and by whom. Accordingly, Respondent A.G. Sales was obliged to extend exclusive recognition to theCharging Party, to comply with its contract with theCharging Party, and to provide it with information request-ed.Respondent Dessau relied solely on the existence of theinternal union dispute, i.e., the imposition of a trusteeshipto justify its failure to continue exclusive recognition of theCharging Party and to supply it with necessary informationfor bargaining purposes within the term of its contract withit.Respondent Jamaica Spraying without having beenoffered any evidence that Respondent Local 861 represent-ed any of its employees extended recognition of it,bargained with it, and executed a contract with it betweenAugust 1, 1976, and September 1, 1976, at a time when itscontract with the Charging Party served as a bar to aredetermination of its bargaining status.t2 Sahara-Tahoe Corporation, d/b/a Sahara-Tahoe Hotel, supra.13 The Board's contract-bar policy provides that, in order for arepresentation petition to be timely, it must be filed not more than 90 daysno less than 60 days prior to the terminal date of the contract. Deluxe MetalFurniture Comrpny, 121 NLRB 995 (1958); Leonard Wholesale Meats, Inc..136 NLRB 1050 (1962).14 Since August 1976 all dues were forwarded to Respondent UnionLocal 400. Thus. Respondent commenced assistance of Respondent Unioneven prior to recognition.Respondent Dessau Brass, Inc., withdrew recognitionfrom the Charging Party and refused to supply it withinformation necessary for contract administration andbargaining and forwarded dues checked off pursuant to itscontract with the Charging Party and forwarded same tothe Respondent Union Local 400 at point in time almost Iyear prior to the expiration of its contract with theCharging Party.Respondent Newman (Heat Transfer Inc.) in the face ofthe trusteeship and the demand for recognition of Respon-dent Union Local 400 withdrew recognition from theCharging Party and has refused to acquiesce in the requestof the Charging Party for information necessary for theadministration of its contract, and in September 1976forwarded dues checked off pursuant to its contract withthe Charging Party to Respondent Union Local 400.Thereafter Respondent Newman has withheld any trans-mittal of dues which it has continued to check offpursuant to its contract with the Charging Party. It hasdone so at a time when it has had no reason to doubt thecontinued majority status of the Charging Party other thanthe imposition of a trusteeship, Respondent Union Local400 having presented to it no evidence of its majoritystatus.Respondent Supreme's contract had an anniversary dateof September 14, 1976, and was automatically renewable inabsence of notice to the contrary of which there was none.During the period of time when the Board's contract-barrules would have permitted the filing of a representationelection petition, the Employer was presented with ademand for recognition by Respondent Union Local 400which was supported by dues-checkoff authorizationcards.'5In that period the Employer extended recognitionand commenced negotiations which resulted in the execu-tion of a contract during the 60-day period prior to theexpiration of the contract with the Charging Party.The Board has held that an incumbent union is entitledto have its representational claim determined by the Boardrather than the employer in favor of a rival claim whichmay be supported by some showing of status. t6Thus, assuming that Respondent Local 400 had ad-vanced a supportable claim, and that a question concern-ing representation could have been raised, RespondentSupreme was not free to resolve that question by its owndetermination.1ll. CONCLUSIONI find unpersuasive the arguments advanced by Respon-dents that the Board should defer the issues raised in thismatter to some other forum. The alleged conduct ofRespondents, in part, constitutes a basic repudiation of acollective-bargaining relationship. The Board has refusedto defer the regulation of the collective-bargaining processto other forums when the unfair labor practice involvedis I reject DiSalvio's vague and unconvincing testimony, which isinconsistent with his affidavit, that he was shown an indeterminate numberor "other" cards; i.e., presumably authorization for representation cards.Respondent Union offered no evidence in support of its argument thatevidence of its majority status was tendered to the Respondent Employer.t6 Western Cormsnercial Transport, Inc., 201 NLRB 17 (1973).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas so fundamental. See Oak Cliff-Golman Baking Compa-ny, 207 NLRB 1063 (1973); and Fairfield Nursing Home,228 NLRB 1208 (1977). Moreover, in addition to thecontract issues involved herein, there is also includedwithin this litigation the matter of illegal assistance to theRespondent Unions as a separate and distinct unfair laborpractice. That issue exceeds the scope of any possibleSection 301 suit for breach of contract, or any contemptaction under the district court's trusteeship order. SeeWestern Commercial Transport, supra. Therefore, despitewhatever other possible avenues of litigation that mightexist, I cannot conclude that it is appropriate for the Boardto defer to other forums.'?Based upon the foregoing facts, I conclude that theRespondent Employers in whole or in part have violatedthe Act by withdrawing recognition from the ChargingParty at a point in midterm of a collective-bargainingagreement when the Charging Party enjoyed a presumptionof majority status. I conclude that the factors relied on bythe various Respondent Employers, though made withgood intent and based upon trust in individuals of longassociation, in no way excused them from their obligationto continue recognition and bargaining with the ChargingParty which, although under new leadership, remained inexistence and ready and willing to continue its representa-tional role. I therefore conclude that by the subsequentensuing conduct of Respondent Employers whereby infor-mation was withheld, dues forwarded to RespondentUnions instead of to the Charging Party pursuant toongoing collective-bargaining agreements which in turnwere unilaterally abrogated, all constituted conduct viola-tive of the Act. Further, the recognition of RespondentUnions under such circumstances and the negotiations forcontracts with Respondent Unions were also violative ofthe Act, as was the conduct of Respondent Unions inaccepting recognition, negotiating, and maintaining saidcontracts.'SCONCLUSIONS OF LAW1. Respondents A. G. Sales, Dessau, Heat Transfer,Inc., Jamaica, Supreme, and York are each employersengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. The Charging Party, Respondent Local 400, andRespondent Local 861 are each labor organizations withinthe meaning of Section 2(5) of the Act.3. Respondents A. G. Sales, Dessau, Heat Transfer,Inc., Supreme, and York, by transmitting dues collectedunder the dues-checkoff provision of their collective-bar-gaining agreements with the Charging Party to RespondentLocal 400, have each rendered unlawful assistance to alabor organization and thereby have engaged in conduct inviolation of Section 8(a)(2) and (I) of the Act.4. Respondent Jamaica, by transmitting dues collectedunder the dues-checkoff provision of its collective-bargain-ing agreement with the Charging Party to RespondentIT With respect to Respondent Unions' assertion that it is inappropriatefor the Board to redress a failure to remit dues checkoffs, see Cavaler SpringCompany, 193 NLRB 829 (1971), wherein the Board found a violation ofSec. 8(a)(5) and (I) upon conduct of an employer consisting of a failure toremit dues pursuant to a collective-bargaining agreement.Local 861, has rendered unlawful assistance to a labororganization and thereby has engaged in conduct inviolation of Section 8(a)(2) and (1) of the Act.5. Respondents A. G. Sales and Supreme, by recogniz-ing Respondent Local 400 as representative of the employ-ees in the appropriate unit at a time when the ChargingParty was the lawful representative, rendered unlawfulassistance to a labor organization, and thereby engaged inconduct in violation of Section 8(a)(2) and (1) of the Act.6. Respondent Jamaica, by recognizing RespondentLocal 861 as representative of the employees in theappropriate unit at a time when the Charging Party was thelawful representative, rendered unlawful assistance to alabor organization, and thereby engaged in conduct inviolation of Section 8(aX2) and (1) of the Act.7. Respondents A. G. Sales, Jamaica, and Supreme, byentering into and maintaining collective-bargaining agree-ments containing union-security clauses with unlawfullyassisted unions, have each engaged in conduct in violationof Section 8(a)(3) of the Act.8. The following constitute appropriate collective-bar-gaining units within the meaning of the Act:(I) All employees of A. G. Sales Company, Inc.,employed at its Long Island City, New York, plant,exclusive of office clerical employees as defined inSection 2(11) of the Act.(2) All employees of Dessau Brass, Inc., employed atits Long Island City, New York, plant, exclusive ofoffice clerical employees and all supervisors as definedin Section 2(11) of the Act.(3) All employees of Heat Transfer, Inc., employedat its Brooklyn, New York, plant, exclusive of officeclerical employees and all supervisors as defined inSection 2(1 1) of the Act.(4) All employees of Jamaica Spraying Corporation,employed at its Brooklyn, New York, plant, exclusiveof office clerical employees and all supervisors asdefined in Section 2(1 1) of the Act.(5) All employees of York Metal Products, Inc.,employed at its Long Island City, New York, plant,exclusive of office clerical employees and all supervi-sors as defined in Section 2(1 1) of the Act.9. At all times material herein, the Charging Party hasbeen the exclusive representative for purposes of collectivebargaining of all employees in each of the aforementionedappropriate units within the meaning of Section 9(a) of theAct.10. Respondents A. G. Sales, Dessau, Heat Transfer,Inc., York, and Jamaica by withdrawing recognition of theCharging Party, by refusing to comply with collective-bargaining agreements with the Charging Party, by refus-ing to supply the Charging Party with information neces-sary for the administration of its collective-bargainingagreements, and by not forwarding dues checked offpursuant to their collective-bargaining agreements with thets Respondent Supreme was not alleged in the complaint, nor argued bythe General Counsel to have violated Sec. 8(aXI) and (5) of the Act bywithdrawing recognition from the Charging Party. Therefore the issue ofwhether it was free to do so in the face of a claim by Local 400 which wassupported by dues-checkoff authorizations is not before me.252 SUPREME EQUIPMENT & SYSTEMS CORPORATIONCharging Party to the Charging Party have each engaged inconduct in violation of Section 8(a)5) and (1) of the Act.11. By accepting exclusive representative status at atime when another labor organization was the exclusivebargaining representative of employees in the appropriateunits and when Respondent Local 400 did not represent amajority of the unit employees, and by subsequentlyentering into and maintaining collective-bargaining agree-ments with Respondent A. G. Sales and RespondentSupreme, Respondent Local 400 has restrained andcoerced and is restraining and coercing the employees ofRespondent A. G. Sales and Respondent Supreme in theexercise of rights guaranteed them in Section 7 of the Act,in violation of Section 8(bX 1)(A) of the Act.12. By accepting exclusive representative status at atime when another labor organization was the exclusivebargaining representative of employees in the appropriateunits and when Respondent Local 861 did not represent amajority of the unit employees, and by subsequentlyentering into and maintaining collective-bargaining agree-ments with Respondent Jamaica, Respondent Local 861has restrained and coerced and is restraining and coercingthe employees of Respondent Jamaica in the exercise ofrights guaranteed them in Section 7 of the Act, in violationof Section 8(b)(1)(A) of the Act.13. By entering into and maintaining the said agree-ments which contain union-security clauses, RespondentLocal 400 and Respondent Local 861 have each violatedSection 8(b)(2) and (1)(A) of the Act.14. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I recommend that Respondents be re-quired to cease and desist from such conduct and to takecertain affirmative action necessary to effectuate thepolicies of the Act. tI shall recommend that it be ordered that RespondentsA. G. Sales, Supreme, and Jamaica withdraw recognitionfrom Respondent Local 400 and Respondent Local 861 asthe representative of their employees for the purposes ofcollective bargaining until said labor organizations havedemonstrated exclusive majority status pursuant to aBoard-conducted election. I shall recommend that Respon-dents A. G. Sales, Supreme, and Jamaica cease and desistfrom giving any force or effect to the collective-bargainingagreements containing the unlawful union-security provi-sions executed and maintained with Respondent Local 400and Respondent Local 861.I shall recommend that Respondent Local 400 andRespondent Local 861 cease and desist from acting ascollective-bargaining representatives of the aforesaid Re-19 I find Respondent York's suggestion that the remedy should be limitedto the conducting of an election inappropriate. Clearly, the coercive impactof illegal assistance to Respondent Local 400 upon unit employees must beremedied before a free election can be possible.20 The Charging Party has requested "damages incurred as a result ofRespondents' unfair labor practices." I do not view the circumstances hereinso extraordinary, nor the defenses so fnvolous as to warrant an award ofdamages. See Heck's Inc., 215 NLRB 765 (1974); Kings Terrace NursingHome and Health Faciliry, 227 N LRB 251 (1976).spondent Employers' employees unless and until said labororganization shall have demonstrated its exclusive majoritystatus pursuant to a Board-conducted election, and furtherrefrain from seeking to enforce the unlawful securitycontracts executed and maintained by Respondents.In view of the aforementioned unlawful contracts violat-ing Section 8(a)(3) of the Act, it shall be recommended thatRespondent Employers offer to any employees who mayhave been discharged pursuant to such contract immediateand full reinstatement to their former or substantiallyequivalent positions, if necessary, discharging any replace-ments hired in their stead.It shall be recommended that Respondents A. G. Sales,Jamaica, and Supreme and Respondent Local 400 andRespondent Local 861 jointly and severally reimburseemployees who have joined Respondent Local 400 orRespondent Local 861 as the result of the unlawful union-security clauses for initiation fees, dues, assessments, orother moneys exacted from them pursuant to said clauses,with interest thereon to be computed in the manner setforth in Seafarers International Union of North America,Great Lakes District, AFL-CIO, 138 NLRB 1142 (1962),Florida Steel Corporation, 231 NLRB 651 (1977).It shall be recommended that Respondents A. G. Sales,Dessau, Heat Transfer, Inc., Jamaica, and York remit duesproperly due to the Charging Party under the terms ofcollective-bargaining agreements with the Charging Party,and that Respondent Local 400 and Respondent Local 861return to Respondent Employers all dues properly due tothe Charging Party which were remitted to RespondentUnions by Respondent Employers and which had beencollected under the terms of the collective-bargainingagreements with the Charging Party.It shall be recommended that Respondents A. G. Sales,Dessau, Heat Transfer, Inc., York, and Jamaica recognizeand bargain with the Charging Party, comply with all termsof collective-bargaining agreements with the ChargingParty for the balance of the terms of all contracts inexistence with the Charging Party at the time RespondentEmployers withdrew recognition from the Charging Party,and submit to the Charging Party all information necessaryfor the administration of said contracts and for thepurposes of collective bargaining. 20Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER21A. The following named Respondents, their officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Respondents A. G. Sales Company, Inc., and Su-preme Equipment & Systems Corporation from recogniz-ing or contracting with Respondent Local 400, and2I In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.253 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent Jamaica Spraying Corporation from recogniz-ing or contracting with Respondent Local 861, as therepresentatives of any of their employees for purposes ofcollective bargaining, unless and until said labor organiza-tions have been certified by the National Labor RelationsBoard as the exclusive bargaining representative of suchemployees.(b) Respondents A. G. Sales Company, Inc., and Su-preme Equipment & Systems Corporation from givingeffect to collective-bargaining agreements with RespondentLocal 400 executed respectively in December 1976, and onSeptember 23, 1976, and Respondent Jamaica SprayingCorporation from giving effect to a collective-bargainingagreement with Local 861 executed on September 1, 1976,or to any extension, renewal, or modification thereof;provided, however, that nothing in this Order shall beconstrued as requiring the Respondent Employers to varyor abandon any wages, hours, seniority, or other substan-tive feature of its relations with its employees which theRespondent Employers have established in the perfor-mance of these agreements, or to prejudice the assertion byemployees of any rights they may have thereunder.(c) Respondents A. G. Sales Company, Inc., JamaicaSpraying Corporation, and Supreme Equipment & SystemsCorporation from giving effect to the union-security provi-sion of the aforesaid contracts.(d) Respondents A. G. Sales Company, Inc., DessauBrass, Inc., Heat Transfer, Inc., Jamaica Spraying Corpo-ration, and York Metal Products, Inc., from refusing torecognize and bargain with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, as to the exclu-sive bargaining representative of its employees in theappropriate units with respect to wages, hours, and otherterms and conditions of employment; from refusing tocomply with the terms of collective-bargaining contractswith the aforesaid labor organization during the balance ofthe term of said contracts including the dues-checkoffprovisions thereof; and from refusing to supply said labororganization with information necessary for the adminis-tration of said contracts or for collective bargaining.(e) Respondents A. G. Sales Company, Inc., DessauBrass, Inc., Heat Transfer, Inc., Jamaica Spraying Corpo-ration, and Supreme Equipment & Systems Corporationfrom contributing support to Respondent Local 400 or toRespondent Local 861.(f) All Respondent Employers from in any other mannerinterfering with, restraining, or coercing their employees inthe exercise of the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized in Section 8(a)(3)of the Act.2. Take the following affirmative action to effectuatethe purposes of the Act:(a) Respondents A. G. Sales Company, Inc., and Su-preme Equipment & Systems Corporation withdraw andwithhold recognition from Respondent Local 400; andRespondent Jamaica Spraying Corporation withdraw andwithhold recognition from Respondent Local 861, as theexclusive bargaining representatives of their employees forthe purposes of collective bargaining, unless and until saidlabor organizations shall have been certified by the Boardas the exclusive representative of such employees.(b) Respondents A. G. Sales Company, Inc., JamaicaSpraying Corporation, and Supreme Equipment & SystemsCorporation, in the event that any of its employees havebeen discharged pursuant to the aforementioned unlawfulunion-security contract with Respondent Unions, offersuch employees immediate and full reinstatement to theirformer positions or, if those positions no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges.(c) Respondent A. G. Sales Company, Inc., jointly andseverally with Respondent Local 400; Respondent Su-preme Equipment & Systems Corporation jointly andseverally with Respondent Local 400; and RespondentJamaica Spraying Corporation jointly and severally withRespondent Local 861 reimburse their present and formeremployees for all initiation fees, dues, assessments, andother moneys they have been required to pay RespondentUnions by reason of Respondent Unions' enforcement ofits unlawful union-security agreement with said labororganizations, in the manner described in that portion ofthis Decision entitled "The Remedy."(d) Respondents A. G. Sales Company, Inc., DessauBrass, Inc., Heat Transfer, Inc., Jamaica Spraying Corpo-ration, and York Metal Products, Inc., upon a timelyrequest, bargain collectively with Sheet Metal Workers'International Association, Local 400, AFL-CIO, as theexclusive bargaining representative of all employees in therespective appropriate units, and comply with the terms ofcollective-bargaining contracts with the aforesaid labororganization during the balance of the terms of saidcontracts including the dues-checkoff provisions thereof,and remit to said labor organizations all dues checked offpursuant to the said dues-checkoff provisions, and supplysaid labor organization with all requested informationnecessary for the administration of said contracts or forcollective bargaining. The appropriate units are:(I) All employees of A. G. Sales Company, Inc.,employed at its Long Island City, New York, plant,exclusive of office clerical employees as defined inSection 2(1 1) of the Act.(2) All employees of Dessau Brass, Inc., employed atits Long Island City, New York, plant, exclusive ofoffice clerical employees and all supervisors as definedin Section 2(11) of the Act.(3) All employees of Heat Transfer, Inc., employedat its Brooklyn, New York, plant, exclusive of officeclerical employees and all supervisors as defined inSection 2(11) of the Act.(4) All employees of Jamaica Spraying Corporation,employed at its Brooklyn, New York, plant, exclusiveof office clerical employees and all supervisors asdefined in Section 2(1 1) of the Act.(5) All employees of York Metal Products, Inc.,employed at its Long Island City, New York, plant,exclusive of office clerical employees and all supervi-sors as defined in Section 2(1 1) of the Act.254 SUPREME EQUIPMENT & SYSTEMS CORPORATION(e) Respondent A. G. Sales Company, Inc., post at itsplace of business in Long Island City, New York, copies22of the attached notice marked "Appendix A." RespondentDessau Brass, Inc., post at its place of business in LongIsland City, New York, copies of the attached noticemarked "Appendix B." Respondent Heat Transfer, Inc.,post at its place of business in Brooklyn, New York, copiesof the attached notice marked "Appendix C." RespondentJamaica Spraying Corporation, post at its place of businessin Brooklyn, New York, copies of the attached noticemarked "Appendix D." Respondent Supreme Equipment& Systems Corporation, post at its place of business inBrooklyn, New York, copies of the attached notice marked"Appendix E." Respondent York, post at its place ofbusiness in Long Island City, New York, copies of theattached notice marked "Appendix F." Copies of saidnotices, on forms provided by the Regional Director forRegion 29, after being duly signed by Respondents'representatives, shall be posted by them immediately uponreceipt thereof, and be maintained by them for 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent Employersto insure that said notices are not defaced, altered, orcovered by any other material.(f) Respondent Employers A. G. Sales Company, Inc.;Dessau Brass, Inc.; Heat Transfer, Inc.; York MetalProducts, Inc.; and Supreme Equipment & Systems Corpo-ration, post at the same place and under the sameconditions as set forth in paragraph (e) above, as soon asthey are forwarded by the Regional Director; copies ofRespondent Local 400's notice herein marked "AppendixG," and Respondent Jamaica Spraying Corporation, postat the same place and under the same conditions as setforth in paragraph (e) above, as soon as they are forwardedby the Regional Director, copies of Respondent Local861's notice herein marked "Appendix H."(g) Respondents A. G. Sales Company, Inc.; DessauBrass, Inc.; Heat Transfer, Inc.; Supreme Equipment &Systems Corporation; and York Metal Products, Inc., mailto the Regional Director signed copies of Appendixes A, B,C, E, and F, respectively, for posting by Respondent Local400, at its business offices and meeting halls; and Rspon-dent Jamaica Spraying Corporation, mail to the RegionalDirector signed copies of Appendix D, for posting byRespondent Local 861 at its business offices and meetinghalls, all said notices to be posted by Respondent Unionsin conspicuous places, including all places where notices tomembers are customarily posted. Copies of said notice onforms provided by the Regional Director after being dulysigned by Respondent Employers' respective representa-tives shall be forthwith returned to the Regional Directorfor disposition by him.(h) All Respondent Employers notify the RegionalDirector for Region 29, in writing, within 20 days from thedate of this Order, what steps each Respondent has takento comply herewith.22 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(i) All Respondent Employers preserve and, upon re-quest, make available to the Board or its agents, forexamination and copying, all payroll records, personnelrecords and reports, and all other records necessary tocompute the amount of dues and initiation fees due eitherto employees or to the Charging Party under this Order.B. Respondent Unions hereinafter specified, their offi-cers, agents, and representatives, shall:I. Cease and desist from:(a) Respondent Local 400, Production Workers, fromacting as the exclusive bargaining representative of any ofthe employees of Respondents A. G. Sales Company, Inc.,and Supreme Equipment & Systems Corporation, andRespondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica from acting as the exclusive bargaining represen-tative of any of the employees of Respondent JamaicaSpraying Corporation, for the purpose of dealing with saidRespondent Employers concerning grievances, labor dis-putes, wages, rates of pay, hours of work, or otherconditions of employment, unless and until said labororganizations shall have demonstrated their exclusivemajority status pursuant to a Board-conducted election.(b) Respondent Local 400, Production Workers, andRespondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, from giving effect to the collective-bargainingcontracts with Respondents A. G. Sales, Supreme, andJamaica, executed in December 1976, September 23, 1976,and September 1, 1976, respectively, or to any renewal,extension, or modification thereof.(c) Respondent Local 400, Production Workers, andRespondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, from requesting, accepting, and retaining dues ofemployees properly due the Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, under the termsof collective-bargaining contracts between said labor orga-nization and Respondents A. G. Sales, Dessau, HeatTransfer, Inc., Jamaica, Supreme, and York.(d) In any other manner restraining or coercing employ-ees of Respondents A. G. Sales, Dessau, Heat Transfer,Inc., Jamaica, and York, in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extent thatsuch rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.2. Take the following affirmative action which willeffectuate the policies of the Act:(a) Respondent Local 400, Production Workers, jointlyand severally with Respondents A. G. Sales and Supremereimburse each of the present and former employees ofsaid Respondents A. G. Sales and Supreme for all initiationfees, dues, assessments, and other moneys unlawfullyexacted from them pursuant to the unlawful union-securityagreement in the manner set forth in the section of thisDecision entitled "The Remedy."Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."255 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b) Respondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, jointly and severally with Respondent Jamaicareimburse each of the present and former employees ofsaid Respondent Jamaica for all initiation fees, dues,assessments, and other moneys unlawfully exacted fromthem pursuant to the unlawful union-security agreement inthe manner set forth in the section of this Decision entitled"The Remedy."(c) Respondent Local 400, Production Workers andLocal 861, International Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America return toSheet Metal Workers' International Association, Local400, AFL-CIO, all dues properly due said labor organiza-tion under the terms of collective-bargaining contractsbetween said labor organization and Respondents A. G.Sales, Dessau, Heat Transfer, Inc., Jamaica, Supreme, andYork.(d) Respondent Local 400, Production Workers, post atits business offices and meeting halls, copies of theattached notice marked "Appendix G." Respondent Local861, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, post at itsbusiness offices and meeting halls, copies of the attachednotice marked "Appendix H." Copies of said notices, onforms provided by the Regional Director for Region 29,after being duly signed by Respondent Unions' representa-tive, shall be posted by them immediately upon receiptthereof, and be maintained by them for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by Respondent Unions to insurethat said notices are not altered, defaced, or covered by anyother material.(e) Respondent Local 400, Production Workers, post atthe same place and under the same conditions as set forthin paragraph B, 2(d) above as soon as they are forwardedby the Regional Director, copies of the attached noticesmarked "Appendix A," "Appendix B," "Appendix C,""Appendix E," and "Appendix F."(f) Respondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, post at the same place and under the sameconditions as set forth in paragraph B, 2(d) above as soonas they are forwarded by the Regional Director, copies ofthe attached notice marked "Appendix D."(g) Respondent Local 400, Production Workers, mail tothe Regional Director signed copies of "Appendix G" forposting by Respondents A. G. Sales, Dessau, Heat Trans-fer, Inc., Supreme, and York at their places of business.Respondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, mail to the Regional Director signed copies of"Appendix H" for posting by Respondent Jamaica at itsplace of business. Copies of said notices on forms providedby the Regional Director, after being signed by Respon-dent Unions' representatives, shall be forthwith returned tothe Regional Director for disposition by him.(h) Respondent Local 400, Production Workers, andRespondent Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps said Respondent Unions have taken to complyherewith.APPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 400,Production Workers.WE WILL NOT recognize or contract with the above-named labor organization, as the representative of anyof our employees for purposes of collective bargainingunless and until it has been certified as their exclusivebargaining representative by the National Labor Rela-tions Board.WE WILL NOT give effect to the collective-bargainingcontract with Local 400, Production Workers, which weexecuted in December 1976, or to any extension,renewal, or modification thereof; but the Decision andOrder of the National Labor Relations Board pursuantto which we are posting this notice does not require usto change or withdraw any arrangements we have madewith you about such matters as wages, hours, seniority,or other conditions of employment, or prevent youfrom asserting any rights you may have under theabove contract.WE WILL NOT give effect to the provisions of ourcontract with Local 400, Production Workers, whichwould require you to join that labor organization as acondition of employment or continued employmentwith our company.WE WILL NOT refuse to recognize and bargaincollectively with Sheet Metal Workers' InternationalAssociation, Local 400, AFL-CIO, as the exclusivebargaining representative of our employees in theappropriate unit described below with respect to wages,hours, and other terms and conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the aforementionedAct.WE WiLL withdraw and withhold all recognitionfrom Local 400, Production Workers, as the exclusivebargaining representative of our employees in theappropriate unit for the purposes of collective bargain-ing, unless and until said labor organization shall havebeen certified by the Board as the exclusive representa-tive of such employees.WE WILL offer to any of our employees who mayhave been discharged pursuant to our unlawful union-security agreement with Local 400, Production Work-ers, immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantially256 SUPREME EQUIPMENT & SYSTEMS CORPORATIONequivalent positions, without prejudice to their seniori-ty or other rights and privileges.WE WILL jointly and severally with Local 400,Production Workers, reimburse our present and formeremployees for all initiation fees, dues, assessments, andother moneys they have been required to pay to Local400, Production Workers, by reason of our enforcementof our unlawful union-security agreement with thatlabor organization, together with interest thereon.WE WILL, upon request, bargain collectively withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of all our employees in the appropriate unit and, ifan understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is:All employees of A. G. Sales Company, Inc.,employed at its Long Island City, New York,plant, exclusive of office clerical employees asdefined in Section 2(1 1) of the Act.WE WILL, upon request, give to Sheet Metal Work-ers' International Association, Local 400, AFL-CIO,information requested which is necessary for the ad-ministration of our contract with it and which isnecessary for collective bargaining.WE WILL comply with the terms of our collective-bargaining contract with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, during thebalance of the term of said contract including the dues-checkoff provision and remit to said labor organizationall dues checked off pursuant to the dues-checkoffprovision.A. G. SALES COMPANY,INC.APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 400,Production Workers.WE WILL NOT refuse to recognize and bargain withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of our employees in the appropriate unit describedbelow with respect to wages, hours, and other termsand conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the aforementionedAct.WE WILL, upon request, bargain collectively withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of all our employees in the appropriate unit and, ifan understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is:All employees of Dessau Brass, Inc., employed atits Long Island City, New York, plant, exclusiveof office clerical employees, and all supervisors asdefined in Section 2(11) of the Act.WE WILL, upon request, give to Sheet Metal Work-ers' International Association, Local 400, AFL-CIO,information requested which is necessary for the ad-ministration of our contract with it and which isnecessary for collective bargaining.WE WILL comply with the terms of our collective-bargaining contract with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, during thebalance of the term of said contract including the dues-checkoff provision and remit to said labor organizationall dues checked off pursuant to the dues-checkoffprovision.DESSAU BRASS, INC.APPENDIX CNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 400,Production Workers.WE WILL NOT refuse to recognize and bargain withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of our employees in the appropriate unit describedbelow with respect to wages, hours, and other termsand conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(aX3) of the aforementionedAct.WE WILL, upon request, bargain collectively withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of all our employees in the appropriate unit and, ifan understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is:All employees of Heat Transfer, Inc., employed atits Brooklyn, New York, plant, exclusive of officeclerical employees and all supervisors as definedin Section 2(1 1) of the Act.WE WILL, upon request, give to Sheet Metal Work-ers' International Association, Local 400, AFL-CIO,information requested which is necessary for the ad-257 DECISIONS OF NATIONAL LABOR RELATIONS BOARDministration of our contract with it and which isnecessary for collective bargaining.WE WILL comply with the terms of our collective-bargaining contract with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, during thebalance of the term of said contract including the dues-checkoff provision and remit to said labor organizationall dues checked off pursuant to the dues-checkoffprovision.HEAT TRANSFER, INC.APPENDIX DNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 861,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.WE WILL NOT recognize or contract with the above-named labor organization, as the representative of anyof our employees for purposes of collective bargainingunless and until it has been certified as their exclusivebargaining representative by the National Labor Rela-tions Board.WE WILL NOT give effect to the collective-bargainingcontract with Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica which we executed on September 1, 1976, orto any extension, renewal, or modification thereof; butthe Decision and Order of the National Labor Rela-tions Board pursuant to which we are posting thisnotice does not require us to change or withdraw anyarrangements we have made with you about suchmatters as wages, hours, seniority, or other conditionsof employment, or prevent you from asserting anyrights you may have under the above contract.WE WILL NOT give effect to the provisions of ourcontract with Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, which would require you to join that labororganization as a condition of employment or contin-ued employment with our company.WE WILL NOT refuse to recognize and bargaincollectively with Sheet Metal Workers' InternationalAssociation, Local 400, AFL-CIO, as the exclusivebargaining representative of our employees in theappropriate unit described below with respect to wages,hours, and other terms and conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(aX3) of the aforementionedAct.WE WILL withdraw and withhold all recognitionfrom Local 861, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive bargaining representative ofour employees in the appropriate unit for the purposesof collective bargaining, unless and until said labororganization shall have been certified by the Board asthe exclusive representative of such employees.WE WILL offer to any of our employees who mayhave been discharged pursuant to our unlawful union-security agreement with Local 861, International Broth-erhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, immediate and full reinstatementto their former jobs or, if those jobs no longer exist, tosubstantially equivalent positions, without prejudice totheir seniority or other rights and privileges.WE WILL jointly and severally with Local 861,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, reimburse ourpresent and former employees for all initiation fees,dues, assessments, and other moneys they have beenrequired to pay to Local 861, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, by reason of our enforcement ofour unlawful union-security agreement with that labororganization, together with interest thereon.WE WILL, upon, request, bargain collectively withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of all our employees in the appropriate unit and, ifan understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is:All employees of Jamaica Spraying Corporation,employed at its Brooklyn, New York, plant,exclusive of office clerical employees and allsupervisors as defined in Section 2(11) of the Act.WE WILL, upon request, give to Sheet Metal Work-ers' International Association, Local 400, AFL-CIO,information requested which is necessary for the ad-ministration of our contract with it and which isnecessary for collective bargaining.WE WILL comply with the terms of our collective-bargaining contract with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, during thebalance of the term of said contract including the dues-checkoff provision and remit to said labor organizationall dues checked off pursuant to the dues-checkoffprovision.JAMAICA SPRAYINGCORPORATIONAPPENDIX ENOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 400,Production Workers.WE WILL NOT recognize or contract with the above-named labor organization, as the representative of any258 SUPREME EQUIPMENT & SYSTEMS CORPORATIONof our employees for purposes of collective bargainingunless and until it has been certified as their exclusivebargaining representative by the National Labor Rela-tions Board.WE WILL NOT give effect to the collective-bargainingcontract with Local 400, Production Workers which weexecuted on September 23, 1976, or to any extension,renewal, or modification thereof; but the Decision andOrder of the National Labor Relations Board pursuantto which we are posting this notice does not require usto change or withdraw any arrangements we have madewith you about such matters as wages, hours, seniority,or other conditions of employment, or prevent youfrom asserting any rights you may have under theabove contract.WE WILL NOT give effect to the provisions of ourcontract with Local 400, Production Workers, whichwould require you to join that labor organization as acondition of employment or continued employmentwith our company.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the aforementionedAct.WE WILL withdraw and withhold all recognitionfrom Local 400, Production Workers, as the exclusivebargaining representative of our employees in theappropriate unit for the purposes of collective bargain-ing, unless and until said labor organization shall havebeen certified by the Board as the exclusive representa-tive of such employees.WE WILL offer to any of our employees who mayhave been discharged pursuant to our unlawful union-security-agreement with Local 400, Production Work-ers, immediate and full reinstatement to their formerjobs or, if those jobs no longer exist, to substantiallyequivalent positions, without prejudice to their seniori-ty or other rights and privileges.WE WILL jointly and severally with Local 400,Production Workers, reimburse our present and formeremployees for all initiation fees, dues, assessments, andother moneys they have been required to pay to Local400, Production Workers, by reason of our enforcementof our unlawful union-security agreement with thatlabor organization, together with interest thereon.SUPREME EQUIPMENT &SYSTEMS CORPORATIONAPPENDIX FNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to Local 400,Production Workers.WE WILL NOT refuse to recognize and bargain withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of our employees in the appropriate unit describedbelow with respect to wages, hours, and other termsand conditions of employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirrights guaranteed in Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the aforementionedAct.WE WILL, upon request, bargain collectively withSheet Metal Workers' International Association, Local400, AFL-CIO, as the exclusive bargaining representa-tive of all our employees in the appropriate unit and, ifan understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is:All employees of York Metal Products, Inc.,employed at its Long Island City, New York,plant, exclusive of office clerical employees andall supervisors as defined in Section 2(11) of theAct.WE WILL, upon request, give to Sheet Metal Work-ers' International Association, Local 400, AFL-CIO,information requested which is necessary for the ad-ministration of our contract with it and which isnecessary for collective bargaining.WE WILL comply with the terms of our collective-bargaining contract with Sheet Metal Workers' Interna-tional Association, Local 400, AFL-CIO, during thebalance of the term of said contract including the dues-checkoff provision and remit to said labor organizationall dues checked off pursuant to the dues-checkoffprovision.YORK METAL PRODUCTS,INC.APPENDIX GNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local 400, Production Workers, and allemployees of A. G. Sales Company, Inc.; Dessau Brass,Inc.; Heat Transfer, Inc.; Supreme Equipment & SystemsCorporation; and York Metal Products, Inc.WE WILL NOT act as the exclusive bargaining repre-sentative of any of the employees of A. G. SalesCompany, Inc., and Supreme Equipment & SystemsCorporation for the purpose of dealing with eitheremployer concerning grievances, labor disputes, wages,rates of pay, hours of work, or other conditions ofemployment, unless and until we become their exclu-259 DECISIONS OF NATIONAL LABOR RELATIONS BOARDsive bargaining representative pursuant to an electionconducted by the National Labor Relations Board.WE WILL NOT give effect to the collective-bargainingcontracts with either A. G. Sales Company, Inc., orwith Supreme Equipment & Systems Corporationwhich we executed in December 1976, and on Septem-ber 23, 1976, or to any extension, renewal, or modifica-tion thereof.WE WILL NOT request, accept, nor retain dues ofemployees of A. G. Sales Company, Inc.; Dessau Brass,Inc.; Heat Transfer, Inc.; Supreme Equipment &Systems Corporation; and York Metal Products, Inc.,which dues are properly due to Sheet Metal Workers'International Association, Local 400, AFL-CIO, pur-suant to contracts between that labor organization andthe said employers, and we will return any such duesthat we may have received.WE WILL NOT in any other manner restrain or coerceemployees of the aforesaid employers in the exercise oftheir rights under Section 7 of the National LaborRelations Act, except to the extent that such rights maybe affected by an agreement requiring membership in alabor organization as a condition of employment asauthorized in Section 8(a)(3) of the Act.WE WILL, jointly and severally with A. G. SalesCompany, Inc., and Supreme Equipment & SystemsCorporation, reimburse any employees of that employ-er who joined our labor organization as a result of theunlawful union-security clause of our contracts withsaid employers for initiation fees, dues, assessments, orother moneys received in payment of their membershipobligation, together with interest thereon.LOCAL 400, PRODUCTIONWORKERSAPPENDIX HNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo all members of Local 861, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, and all employees of Jamaica Spraying Corpora-tion.WE WILL NOT act as the exclusive bargaining repre-sentative of any of the employees of Jamaica SprayingCorporation for the purpose of dealing with saidemployer concerning grievances, labor disputes, wages,rates of pay, hours of work, or other conditions ofemployment, unless and until we become their exclu-sive bargaining representative pursuant to an electionconducted by the National Labor Relations Board.WE WILL NOT give effect to the collective-bargainingcontract with Jamaica Spraying Corporation which weexecuted on September 1, 1976, or to any extension,renewal, or modification thereof.WE WILL NOT request, accept, nor retain dues ofemployees of Jamaica Spraying Corporation which areproperly due to Sheet Metal Workers' InternationalAssociation, Local 400, AFL-CIO, pursuant to acontract between that labor organization and saidemployer, and we will return any such dues that wehave received.WE WILL NOT in any other manner restrain or coerceemployees of Jamaica Spraying Corporation in theexercise of their rights under Section 7 of the NationalLabor Relations Act, except to the extent that suchrights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.WE WILL jointly and severally with Jamaica SprayingCorporation reimburse any employees of that employerwho joined our labor organization as a result of theunlawful union-security clause of our September I,1976, contract with said employer for initiation fees,dues, assessments, or other moneys received in pay-ment of their membership obligation, together withinterest thereon.LOCAL 861, INTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA260